Exhibit 10.40 Director Compensation RESOLUTION OF THE BOARD OF DIRECTORS OF PG&E CORPORATION September 16, 2014 BE IT RESOLVED that, effective January 1, 2015, advisory directors and directors who are not employees of this corporation or Pacific Gas and Electric Company (collectively, “non-employee directors”) shall be paid a retainer of $17,500 per calendar quarter, which shall be in addition to fees paid for attendance at Board meetings, Board committee meetings, and shareholder meetings; and BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee director who serves as lead director shall be paid an additional retainer of $12,500 per calendar quarter; and BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee director who is duly appointed to chair the Audit Committee of this Board shall be paid an additional retainer of $12,500 per calendar quarter, the non-employee directors who are duly appointed to chair the Compensation Committee and the Nuclear, Operations, and Safety Committee of this Board shall be paid an additional retainer of $3,750, and the non-employee directors who are duly appointed to chair the other permanent committees of this Board shall be paid an additional retainer of $2,500 per calendar quarter; and BE IT FURTHER RESOLVED that, effective January 1, 2015, each non-employee director shall be paid a fee of $1,750 for each meeting of the Board and each meeting of a Board committee (of which such non-employee director is a member) attended; provided, however, that each non-employee director who is a member of the Audit Committee shall be paid a fee of $2,750 for each meeting of the Audit Committee attended; and BE IT FURTHER RESOLVED that, effective January 1, 2015, non-employee directors attending any meeting of this corporation’s shareholders that is not held on the same day as a meeting of this Board shall be paid a fee of $1,750 for each such meeting attended; and BE IT FURTHER RESOLVED that non-employee directors shall be eligible to participate in the PG&E Corporation 2014 Long-Term Incentive Plan under the terms and conditions of that Plan, as adopted by this Board and as may be amended from time to time; and BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for reasonable expenses incurred in connection with attending Board, Board committee, or shareholder meetings, or participating in other activities undertaken on behalf of this corporation; and BE IT FURTHER RESOLVED that, effective January 1, 2015, the resolution on this subject adopted by the Board of Directors on September 18, 2012 is hereby superseded.
